Citation Nr: 0634644	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-03 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Timeliness of the veteran's request for waiver of recovery of 
an overpayment of pension benefits.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1953 to April 1956.  This matter is before the Board on 
appeal from a January 2003 decision of the Committee on 
Waivers and Compromises (Committee) at the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO), 
finding the veteran owed $27,308 in overpayment of pension 
benefits.  

In July 2005, the veteran testified at a Travel Board hearing 
before the undersigned.  Unfortunately, the tape of the 
hearing was either inaudible or destroyed, and thus could not 
be transcribed.  In an August 2005 letter the Board advised 
the veteran that a transcription of the July 2005 hearing 
could not be made; he was offered the opportunity for another 
hearing.  In correspondence received in September 2005, he 
responded that he desired another Travel Board hearing.  In 
October 2005, the case was remanded for a Travel Board 
hearing to be rescheduled.  The appellant failed to report 
for the May 2006 rescheduled hearing.  Neither the veteran 
nor his representative has provided a reason for his failure 
to report or has requested that the hearing be rescheduled.  
Therefore, the Board will consider the matter on the evidence 
of record.  


FINDINGS OF FACT

1. On January 12, 2003, the veteran was notified that he had 
an outstanding debt in the amount of $27,308 resulting from 
an overpayment of VA pension benefits; notification of the 
indebtedness was sent to his correct address of record; he 
was advised that he could seek a waiver of the overpayment 
and of his procedural and appellate rights.

2. The veteran's request for a waiver of recovery of the 
overpayment was received by the RO in October 2003.



CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of pension benefits was not timely.  38 U.S.C.A. 
§ 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. § 1.963 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  In an 
August 2006 informal hearing presentation, the veteran's 
representative noted that the October 2005 remand stated the 
veteran could submit additional evidence in support of his 
claim, but the RO did not notify him what evidence was 
necessary to substantiate his appeal.  Thus, the 
representative alleges that the case should be remanded to 
provide the veteran with that notice.  Stegall v. West, 11 
Vet. App. 268, 271 (1998) (finding that a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders).  Initially, it is notable 
that the October 2005 remand does not instruct the RO to 
provide the veteran with VCAA related notice, so a remand 
based on Stegall is not necessary.  Furthermore, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA, with 
its expanded duties, does not apply to cases involving the 
waiver of recovery of overpayment claims.  Therefore, the 
VCAA and its implementing regulations do not apply in this 
matter.  Additionally, the disposition of this case is based 
on the operation of law.  The Court has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).  Nevertheless, it is notable that the December 2004 
statement of the case explained the relevant law and the 
reasons why the veteran's appeal was denied.



B. Factual Background, Legal Criteria, and Analysis

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The Court has held that 38 U.S.C.A. § 5302(a) requires that 
VA specify the preliminary determination as to the amount of 
debt in the notification of indebtedness, and that such 
notification is the event which triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q).  The Court has held that in the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  YT v. Brown, 9 
Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  
The Court specifically held that a statement by a claimant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Historically, in March 1996, the RO notified the veteran that 
he had been awarded VA pension benefits, effective November 
1, 1995.  He was advised that the rate of his pension was 
based on his being a married veteran with no other dependents 
and with no countable income from earnings, Social Security 
benefits, retirement benefits, or other sources.  The award 
letter included notice that the veteran was responsible for 
notifying VA immediately of any changes in his income, in the 
number or status of his dependants, if his net worth 
increased, or if he moved. 

May 1996 and June 1999 letters also reminded the veteran that 
he needed to tell the VA immediately if there was any change 
in his family's income or in the number of his dependents.

August 2002 correspondence from the RO informed the veteran 
that VA had received information from the Social Security 
Administration showing he had been in receipt of Social 
Security benefits since February 2000 that had not been 
reported to VA.  The correspondence further informed him of 
the amounts of the reported Social Security benefits; asked 
him to respond within 60 days if the reported rates were 
incorrect; proposed that the veteran's VA benefit payments be 
reduced effective March 1, 2000; and told him the adjustment 
would result in an overpayment of VA pension benefits that 
had been paid to him.

The veteran did not respond to the August 2002 letter.  
December 2002 correspondence from the RO informed him that 
his benefits had been reduced and that an overpayment would 
be created.

In correspondence dated January 12, 2003, the RO notified the 
veteran that the amount of the overpayment of VA pension 
benefits was $27,308.  He was also provided notice of his 
right to dispute the debt and to request waiver of recovery 
of the debt.  He was instructed to carefully read the 
instructions for requesting a waiver that were included on 
the back of the correspondence, including the requirement 
that his waiver request must be submitted to VA in writing 
within 180 days of the January 12, 2003 correspondence.  The 
debt notification letter was sent to the veteran's address of 
record and there is no indication that it was returned by the 
postal authorities as undeliverable.

The first written notice from the veteran indicating that he 
sought a waiver of overpayment for the debt is VA Form 21-
4138 dated September 30, 2003, received by the RO on October 
3, 2003.  The RO received the veteran's second request for 
waiver in December 2003.
In February 2004, the Committee denied the veteran's request 
for waiver of recovery of the overpayment, finding that it 
was not timely inasmuch as the December 2003 waiver request 
was made more than 180 days after the January 12, 2003 RO 
correspondence that notified him of the overpayment of VA 
pension benefits.  

There is no evidence of a delay in the veteran's receipt of 
the notification of indebtedness beyond the time customarily 
required for mailing due to VA or postal authority error or 
due to other circumstances beyond his control.  While the 
veteran alleged in his April 2004 notice of disagreement that 
perhaps his earlier requests fell in the trash at the RO, 
there is no clear evidence indicating any irregularity in the 
administrative process.  As noted above, a statement by a 
claimant is not sufficient to rebut the presumption of 
administrative regularity.  YT, 9 Vet. App. at 199.

Thus, the Board finds that the veteran received proper 
notification of the overpayment indebtedness and his right to 
request a waiver of recovery of the debt at his address of 
record; that the 180-day time limit to request waiver was 
triggered on January 12, 2003; and that, hence, his ultimate 
request for waiver in October 2003 was not timely filed.  In 
his April 2004 notice of disagreement, the veteran alleged 
that his December 2003 request for waiver was the third 
request he had submitted.  He indicated that he handwrote the 
first request; that the second request was written and sent 
by his representative; and that the third one is the December 
2003 request that the Committee acknowledged receiving.  He 
does not indicate any approximate dates for when his first 
two requests were sent.  It is notable that the veteran's 
October 2003 request for waiver is handwritten.  The record 
does not contain a waiver request from the veteran's 
representative.  However, since the veteran has stated his 
handwritten request was his initial request, any subsequent 
request from his representative would also have been outside 
of the 180-day time limit.  The fact that the Committee based 
its decision on the December 2003 waiver request and did not 
acknowledge the October 2003 request does not change the 
outcome of this appeal.  The October 2003 request was 
received about 264 days after the January 12, 2003 letter, 
which significantly exceeds the 180-day time limit.  The 
record shows no correspondence from the veteran that can be 
construed as a request for waiver within the 180 days after 
the debt notification letter.
Hence, the Board finds the preponderance of the evidence is 
against the claim that a timely request for waiver was 
submitted.


ORDER

The appeal to establish that a request for waiver of recovery 
of an overpayment of VA pension benefits was timely submitted 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


